Form NTCPOC

                                    UNITED STATES BANKRUPTCY COURT
                                         Northern District of California

In     Moeen Ahmad Bhatti                                   Case No.: 18−51192 SLJ 13
Re:
         Debtor(s)                                        Chapter: 13


            NOTICE OF PROOF OF CLAIM FILED PURSUANT TO BANKRUPTCY RULE 3004




The debtor or trustee for the above−captioned case filed the following proof of claim on behalf of the creditor stated
below.


Date filed: 10/23/18


Claim Number: 14−3


Creditor: U.S. Senate Federal Credit Union




Dated: 10/23/18                                     For the Court:


                                                    Edward J. Emmons
                                                    Clerk of Court
                                                    United States Bankruptcy Court




      Case: 18-51192        Doc# 32       Filed: 10/23/18      Entered: 10/23/18 17:24:53           Page 1 of 1
